Title: To George Washington from Rochambeau, 15 June 1788
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My dear General
Rochambeau near VendômeJune the 15th 1788.

I have received, but Since a few days, the letter of the 8th January the last, which you have honoured me with—I See in it with the greatest Satisfaction that your confederation is to take a solid and respectable form, and that you are going to play at its head a part where your Virtues and your merit naturally place you. our constitution, tho’ monarchical, is in a moment of crisis that has Some ressemblance with that in which your has been till now. our twelve parliaments which arrogated the title intermediate between the Sovereign and the people, have had always principles of administration entirely dissonant, and grounded upon privileges of place. the King will reduce all that different wills to, an only King, an only law and an only court for registering, that they Shall call, according to an old Set form of the monarchy, cour-pleniere, plenary court; it has been recorded by the Strength of the Sovereign authority, many Edicts very good and very useful, which the last is the complement that establish a plenary court wherein all the laws will be recorded, and Shall have alone the right of remontrance. all depend on the Composition of that plenary court, if it remains as it is made Known, Composed of the delegates of the parliaments which refuse to Seat in, it Should remain only the Princes and peers and Courtiers that one could get easily, and our King Should become, against his intention, a despotic sovereign. but if, as it is assured, he calls members of the three orders lawfully elected

by each province then we could acquire a very legal Constitution that will make respect our credit and render to us the consideration that We have lost by the bad administration of M. de Calonne—that plenary court is to be assembled the first of next december, and it is, its good or bad composition, that will decide of our constitution.
We are going to make this year two Camps of peace one under the orders of the marschal de Broglie at ⟨Metz⟩ and t’other in the provinces where I command, under the orders of the Prince de Condé. The King Since the death of the Mareschal de Levis has re-united the Province d’artois to my Command of Picardie. The Camp Shall be probably at St omer or at Lens in the artois. I am to go at the end of this month to give orders for the preparation of it—I Shall begin my turn by the artois and I Shall fix myself at Calais till the Epoch of the camp, which Shall be about the 15th of September, after the plain will be discovered of its harvests.
my Respect to Madam Washington, my Dear genéral and be very persuaded that my heart draw near again continually the immense distance Which Separates our persons. I am with respect my Dear General Your most obedient and Very humble servant

le comte de Rochambeau

